Chief Justice Ropertson
delivered Ihe Oninion of the Court.
We are of opinion that the evidence in this cause does not establish a contract of any kind between the plaintiff and defendant. It may shew that Griffin converted a clock owned by Hedrick, but it does not conduce to prove a promise to restore the clock upon demand. The court therefore, erred in entertaining jurisdiction of the cause: without any instruction to the jury, it would have been proper for the coiut to dismiss the whole proceedings for want of jurisdiction; II. J. J. Marshall’s Reports, 29.
Judgment reversed, and cause remanded for a new trial.